Citation Nr: 1101184	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis 
of the feet, currently evaluated as noncompensably disabling.  

2.  Entitlement to service connection for groin rash, to include 
as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the October 2006 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The October 2006 rating 
decision denied service connection for a groin rash and the 
February 2008 rating decision granted service connection for 
tinea pedis, evaluating it as noncompensably disabling, effective 
March 20, 2006.  During the pendency of his appeal, the Veteran 
requested that his claims file be transferred to the RO in 
Indianapolis, Indiana.  The Veteran appealed both these decisions 
to the BVA, and the case was referred to the Board for appellate 
review.  

A video conference hearing was held in July 2010, with the 
Veteran sitting at the Indianapolis RO, and Frank Flowers, a 
Veterans Law Judge (VLJ), sitting in Washington, DC.  The VLJ was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107 (c) (West 2002 & Supp. 2009) and is rendering the 
determination in this case.  A transcript of the testimony is in 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

A.  Tinea Pedis

The Veteran's service-connected tinea pedis is currently 
evaluated as noncompensably disabling.  

At the most recent VA examination, which was conducted in October 
2007, the Veteran informed the examiner that he developed a rash 
on his legs, feet, and groin during his military service after he 
returned from Vietnam.  Even after hospitalization and treatment 
for this condition, he reported to experience "a continuation of 
the foot and groin fungus with itching throughout the years," 
but denied receiving regular treatment for it.  He claimed to 
have several antibiotic creams which he used on a daily basis.  
According to the examination report, the Veteran denied any pain, 
weakness, stiffness, swelling, redness or heat from the rash.  
Upon physical examination, the examiner noted that there was 
scaling, but no inflammation, on the lateral side of each foot, 
that all his toe nails were discolored and that "[b]oth great 
toe nails [were] thick."  The physician further noted that the 
area between the Veteran's toes was clear of any active disease 
and less than one percent of the Veteran's body was affected.  

During his July 2010 video conference hearing, the Veteran 
testified that his tinea pedis had worsened since his October 
2007 exam.  In particular, the Veteran asserts that his tinea 
pedis flares up during the summer months, and his condition has 
not improved despite having been prescribed with and applying 
various topical medications and ointments throughout the years.  
With regard to his symptoms, the Veteran explained that he 
currently experiences pain, swelling, discoloration, scarring and 
an itching sensation in both his feet.  He also stated that his 
tinea pedis interferes with his ambulation, and makes it painful 
for him to walk.  

The Veteran also maintains that the October 2007 examination was 
not an adequate one.  In particular, he points out that his two 
big toenails were removed in November 1994 due to a fungal 
infection, yet the examiner wrote in the report that the 
Veteran's toe nails were discolored and described his great toe 
nails as "thick."  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Therefore, under these circumstances, the Board finds that the 
Veteran should be afforded a contemporaneous VA examination to 
assess the current nature, extent and severity of his tinea 
pedis.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007).  

In light of the Veteran's contentions that his tinea pedis has 
increased in severity, as well as the discrepancies between the 
examination report and the examiner's current physical state, and 
given that the last VA examination in connection with this 
service-connected condition was conducted over three years ago, 
the Board finds that the Veteran should be afforded a 
contemporaneous VA examination to assess the current nature, 
extent and severity of the tinea pedis of both feet.  See also 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

B.  Groin Rash

The Veteran contends that he developed a rash on his groin due to 
his in-service exposure to herbicides while in Vietnam.  During 
his July 2010 video conference hearing, the Veteran provided 
credible testimony discussing how he first noticed a rash on his 
groin area in the fall of 1971, four or five months after his 
arrival in Vietnam.  According to the Veteran, he received 
periodic treatment, in the form of topical ointments, for the 
rash during the remainder of his tour in Vietnam.  The Veteran 
further testified that he continues to experience symptoms such 
as "raw scaly skin discoloration" on his groin and backbone 
area since his separation from service, and that these symptoms 
are similar to the pain, itching and discomfort he experiences as 
a result of his tinea pedis.  See July 2010 Hearing Transcript, 
p. 12.  

Given the nature of the Veteran's condition and its observable 
symptoms, the Board finds that the Veteran is competent to report 
that he suffered from a skin rash while in service and has 
suffered from pain and discomfort as a result of this condition 
since.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay 
testimony is competent to determine the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection.").  In addition, based on the evidence 
submitted and testimony provided in support of his claim, the 
Board finds the Veteran credible with respect to his assertions.  

Turning to the service treatment records, the Board notes that 
the Veteran was hospitalized for several days in May 1972 with 
complaints of painful and swollen legs, feet and ankles for one 
week.  During the examination, the Veteran reported the discovery 
of "tender nodes in his groin bilaterally and some pruritic 
papules on his abdomen and midback."  Upon physical examination 
of the Veteran, the physician noted that the Veteran had 
"bilateral inguinal adenopathy" which he described as 
"tender."  

The Veteran's DD 214 reflects that he had ten months of foreign 
service, and his personnel records indicate that he provided 
service in the Republic of Vietnam from June 1971 until May 1972.  
As such, the Board finds that the Veteran served in the Republic 
of Vietnam during the Vietnam era, and is therefore presumed to 
have been exposed to certain herbicide agents, including Agent 
Orange, during service.  Although the Veteran's skin rash is not 
on the list of diseases that VA has associated with Agent Orange 
exposure, the regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. §§ 
3.303(d), 3.309(e) (2010); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange.)  

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
Furthermore, if VA undertakes to provide a medical examination, 
the Board must ensure that such examination is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was afforded a VA medical examination in October 
2007.  Upon physical examination of the Veteran, the examiner 
noted that the skin of the groin was smooth and showed no signs 
of an infection, excoriation, hypo or hyper pigmentation or 
disfigurement.  The examiner further wrote that there was no 
presence of active tinea or any inflammation, edema or keloid 
formation on the groin area.  According to the examiner's 
assessment, the Veteran had a normal skin exam for his groin.  

As previously discussed, during the July 2010 hearing, the 
Veteran testified that the toenails on his two big toes had been 
removed in November 2004 due to a fungal infection.  However, the 
October 2007 examiner wrote that all the Veteran's toe nails were 
discolored and specifically described both great toe nails as 
"thick."  Given the discrepancy between the Veteran's lay 
assertions regarding the removal of his toe nails, and the VA 
examiner's incorrect description of the Veteran's physical 
condition, the Board finds that the accuracy of the examiner's 
observations and description regarding the Veteran's skin 
condition on his groin area is also questionable.  Therefore the 
Board finds the October 2007 VA examination inadequate for 
purposes of determining the nature and etiology of the Veteran's 
rash on his groin.  Under the circumstances presented in this 
case, the Board finds that another VA medical examination and 
opinion is required.  

Finally, the Veteran has intimated that he receives active VA 
treatment for his skin disorders at the Indianapolis VAMC.  As 
this matter is being returned for further development, an effort 
should be made to obtain updated previously unobtained pertinent 
VA treatment records from September 2008 to the present.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.	Request records of treatment that the 
Veteran may have received for his tinea 
pedis and his groin rash at the VA Medical 
Center in Indianapolis, Indiana since 
September 2008.  Copies of such records 
which are available should be associated 
with the claims folder.  

2.	Contact the Veteran and determine whether 
he wishes to wait until the summer months 
to be scheduled for a new VA examination.  

3.	Then, based on the Veteran's response, 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA examination to determine the 
current degree of severity of his service-
connected tinea pedis.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such review was completed.  All 
necessary tests should be conducted.  

The examiner should identify the nature, 
frequency, and severity of all current 
manifestations of the Veteran's tinea 
pedis.  Pursuant to regulatory 
requirements, the examiner should provide 
specific findings as to the percentage of 
the Veteran's body affected by this 
disorder, as well as the percentage of the 
exposed areas.  The examiner must also 
indicate whether treatment has included 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs and the 
total duration during the past 12 month 
period.  
Also, the examiner should specifically 
comment on the impact of the Veteran's 
tinea pedis on his ability to engage in 
any type of full-time employment, 
including any form of sedentary work, and 
whether, in the examiner's opinion, this 
service connected disability is of such 
severity to result in an inability to 
obtain and to maintain employment.  

4.	The Veteran should be afforded an 
appropriate VA examination, to determine 
the nature and etiology of any current 
skin disorder on his groin and surrounding 
area(s) that may be present.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such review was completed.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and subsequent 
VA treatment records.  The examiner should 
specifically take consideration of the May 
1972 clinical record which indicates that 
the Veteran had tender nodes on his groin 
and pruritic papules on his abdomen and 
midback.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to the 
following:

a.	Specify the nature of any current 
skin condition of the Veteran's groin 
and provide diagnoses for all such 
identified disorders.  

b.	The likelihood (likely, unlikely, or 
at least as likely as not) that the 
May 1972 treatment visit, during 
which it was noted that he had tender 
nodes on his groin area, was an early 
manifestation of any 
currently-diagnosed skin disorder(s).  

c.	The likelihood (likely, unlikely, or 
at least as likely as not) that any 
currently-diagnosed skin disorder(s) 
is (are) causally or etiologically 
related to his conceded herbicide 
exposure in service.  If the examiner 
concludes that it is impossible to 
determine whether the Veteran's 
current condition is related to his 
in-service herbicide exposure and/or 
otherwise etiologically related to 
his period of active service, without 
resorting to speculation, then an 
explanation should be provided as to 
how he or she arrived at this 
conclusion.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

5.	Following completion of the above, 
re-adjudicate the issues of entitlement to 
an initial compensable rating for the 
service-connected tinea pedis and 
entitlement to service connection for the 
groin rash, to include as secondary to 
in-service herbicide exposure.  If the 
decisions remain in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

















(CONTINUED ON NEXT PAGE)



No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


